11/08/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                    Supreme Court No. DA 21-0143
                                                                                  Case Number: DA 21-0143




Jill Marie Lotter,

             Petitioner and Appellant,

      v.

State of Montana,

             Respondent and Appellee.


                             GRANT OF EXTENSION


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until December 8, 2021 to prepare, file and serve the

Appellant’s opening brief.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           November 8 2021